Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 1 of 13 Page ID #:1



  1   FARAH LAW, P.C.
  2   Neda Farah (State Bar No. 269819)
      8383 Wilshire Boulevard
  3   Suite 510
  4   Beverly Hills, California 90211
      Telephone: 310-666-3786
  5   Facsimile: 775-261-1726
  6   E-Mail: neda@nedafarahlaw.com
      Attorney for the Plaintiff
  7

  8
                         UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      LIRIO GUTIERREZ,                     Case No. 8:20-cv-01588
 12
                     Plaintiff,            COMPLAINT FOR DAMAGES
 13
             v.                            1. VIOLATION OF THE FAIR DEBT
 14                                        COLLECTION PRACTICES ACT, 15
                                           U.S.C. §1692 ET SEQ.
 15
      APELLES, L.L.C.,                     2. VIOLATION OF THE TELEPHONE
 16                                        CONSUMER PROTECTION ACT, 47
                     Defendant.            U.S.C. §227 ET SEQ.
 17
                                           3. VIOLATION OF THE ROSENTHAL
 18                                        FAIR      DEBT     COLLECTION
                                           PRACTICES ACT, CAL. CIV. CODE
 19                                        §1788 ET SEQ.
 20                                        DEMAND FOR JURY TRIAL
 21

 22                                   COMPLAINT
 23         NOW comes LIRIO GUTIERREZ (“Plaintiff”), by and through her attorneys,
 24
      Farah Law, P.C., complaining as to the conduct of APELLES, L.L.C. (“Defendant”)
 25

 26   as follows:
 27                               NATURE OF THE ACTION
 28
                                             1
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 2 of 13 Page ID #:2



  1      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
  2
      Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer
  3

  4   Protection Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt

  5   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
  6
      Defendant’s unlawful conduct.
  7

  8                                JURISDICTION AND VENUE
  9      2. This action arises under and is brought pursuant to the FDCPA and TCPA.
 10
      Subject matter jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 47
 11

 12   U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the
 13   United States. Supplemental jurisdiction exists for the state law claim pursuant to 28
 14
      U.S.C. §1367.
 15

 16      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
 17   conducts business in the Central District of California, and a substantial portion of
 18
      the events or omissions giving rise to the claims occurred within the Central District
 19

 20   of California.
 21
                                             PARTIES
 22
         4. Plaintiff is a consumer over 18 years-of-age residing in Orange County,
 23

 24   California, which falls within the Central District of California.
 25

 26

 27

 28
                                                  2
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 3 of 13 Page ID #:3



  1         5. Defendant “is a nationwide provider of debt collection services and specialized
  2
      customer lifecycle management programs.” 1 Defendant is a limited liability company
  3

  4   organized under the laws of the State of Ohio, with its principal place of business,

  5   and registered agent – Michael Fitzmartin – located at 3700 Corporate Drive, Suite
  6
      240, Columbus, Ohio 43231. Defendant regularly collects upon consumers located
  7

  8   within the State of California.
  9         6. Defendant acted through its agents, employees, officers, members, directors,
 10
      heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 11

 12   and insurers at all times relevant to the instant action.
 13                                FACTS SUPPORTING CAUSES OF ACTION
 14
            7. The instant action stems from Defendant’s attempts to collect upon defaulted
 15

 16   home security system payments that Plaintiff purportedly owes to ADT Inc. (“subject
 17   debt”).
 18
            8. Upon information and belief, ADT Inc. assigned the subject debt to Defendant,
 19

 20   a third-party debt collector, in order to begin collection efforts against Plaintiff.
 21
            9. Around the spring of 2020, Plaintiff began receiving calls to her cellular phone,
 22
      (949) XXX-2998, from Defendant.
 23

 24

 25

 26

 27

 28   1
          http://www.apellesnow.com/
                                                    3
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 4 of 13 Page ID #:4



  1      10.At all times relevant to the instant action, Plaintiff was the sole subscriber,
  2
      owner, and operator of the cellular phone ending in -2998. Plaintiff is and always
  3

  4   has been financially responsible for the cellular phone and its services.

  5      11.Defendant has called Plaintiff mainly using the phone number (949) 866-5461,
  6
      but upon information and belief, Defendant has also used other phone numbers when
  7

  8   calling Plaintiff’s cellular phone.
  9      12.Upon information and belief, the aforementioned phone number ending in -
 10
      5461 is regularly utilized by Defendant during its debt collection activity.
 11

 12      13.Defendant’s use of the (949) area code, which is identical to Plaintiff’s, even
 13   though Defendant is an out of state entity, demonstrates the extent to which
 14
      Defendant was “spoofing” the area code of its phone calls in order to conceal its
 15

 16   identify when placing calls to Plaintiff’s cellular phone – hoping that Plaintiff would
 17   more readily answer an unfamiliar number that appears local in nature.
 18
         14.Upon answering phone calls from Defendant, Plaintiff often experiences a
 19

 20   distinct and significant pause, lasting several seconds in length, before being
 21
      connected with a live representative.
 22
         15.Upon connecting with a representative, Plaintiff was informed that Defendant
 23

 24   is a debt collector attempting to collect upon the subject debt.
 25
         16.Defendant’s persistent phone calls and harassing collection campaign caused
 26
      Plaintiff to demand that Defendant cease calling her cellular phone.
 27

 28
                                                  4
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 5 of 13 Page ID #:5



  1      17.Despite Plaintiff’s explicit demands, Defendant has continued to place phone
  2
      calls to Plaintiff’s cellular phone seeking collection of the subject debt.
  3

  4      18.Plaintiff has received not less than 20 phone calls from Defendant since asking

  5   it to stop calling.
  6
         19. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
  7

  8   damages therefore include reasonable attorneys’ fees incurred in prosecuting this
  9   action.
 10
         20. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages,
 11

 12   punitive damages and all other appropriate measures to punish and deter Defendant
 13   and other collectors from engaging in the unlawful collection practices described in
 14
      this Complaint, supra.
 15

 16      21. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
 17      22. Plaintiff has suffered additional concrete harm as a result of Defendant’s
 18
      actions, including but not limited to: invasion of privacy, aggravation that
 19

 20   accompanies collection telephone calls, emotional distress, increased risk of personal
 21
      injury resulting from the distraction caused by the never-ending calls, increased
 22
      usage of her telephone services, loss of cellular phone capacity, diminished cellular
 23

 24   phone functionality, decreased battery life on her cellular phone, and diminished
 25
      space for data storage on her cellular phone.
 26
           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 27

 28
                                                  5
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 6 of 13 Page ID #:6



  1         23.Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth
  2
      herein.
  3

  4         24.Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

  5         25.Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
  6
      because it regularly use the mail and/or the telephone to collect, or attempt to collect,
  7

  8   delinquent consumer accounts.
  9         26.Defendant identifies itself as a debt collector, and is engaged in the business
 10
      of collecting or attempting to collect, directly or indirectly, defaulted debts owed or
 11

 12   due or asserted to be owed or due to others. Defendant has also been a member of the
 13   Association of Credit and Collection Professionals (“ACA”) since 2004. 2
 14
            27.The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
 15

 16   of a transaction due or asserted to be owed or due to another for personal, family, or
 17   household purposes.
 18
               a. Violations of FDCPA §1692c(a)(1) and §1692d
 19

 20         28.The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
 21
      engaging “in any conduct the natural consequence of which is to harass, oppress, or
 22
      abuse any person in connection with the collection of a debt.” §1692d(5) further
 23

 24   prohibits, “causing a telephone to ring or engaging any person in telephone
 25

 26

 27

 28   2
          http://www.acainternational.org/search#memberdirectory
                                                       6
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 7 of 13 Page ID #:7



  1   conversation repeatedly or continuously with intent to annoy, abuse, or harass any
  2
      person at the called number.”
  3

  4      29.Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called

  5   Plaintiff after being notified to stop. Defendant called Plaintiff at least 20 times after
  6
      she demanded that it stop calling. This repeated behavior of systematically calling
  7

  8   Plaintiff’s phone in spite of her demands was harassing and abusive. The frequency
  9   and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the
 10
      goal of annoying and harassing her.
 11

 12      30.Defendant was notified by Plaintiff that its calls were not welcomed. As such,
 13   Defendant knew that its conduct was inconvenient and harassing to her.
 14
             b. Violations of FDCPA § 1692e
 15

 16      31.The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
 17   using “any false, deceptive, or misleading representation or means in connection with
 18
      the collection of any debt.”
 19

 20      32.In addition, this section enumerates specific violations, such as:
 21
                “The use of any false representation or deceptive means to collect
 22             or attempt to collect any debt or to obtain information concerning
                a consumer.” 15 U.S.C. §1692e(10).
 23

 24      33.Defendant violated §1692e and e(10) when it used deceptive means to collect
 25
      and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded
 26
      that it stop contacting her, Defendant continued to place automated calls to Plaintiff’s
 27

 28   cellular phone. Instead of putting an end to this harassing behavior, Defendant
                                                   7
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 8 of 13 Page ID #:8



  1   systematically placed calls to Plaintiff’s cellular phone in a deceptive attempt to force
  2
      her to answer its calls and ultimately make a payment. Through its conduct,
  3

  4   Defendant misleadingly represented to Plaintiff that it had the legal ability to contact

  5   her via an automated system when it no longer had consent to do so.
  6
         34.Defendant further violated §1692e and e(10) when it purposefully and
  7

  8   systematically “spoofed” its phone calls in order to appear as though they were local
  9   to Plaintiff, and varied the phone numbers that it placed calls from. By changing
 10
      phone numbers and further making such numbers appear local in nature, Defendant
 11

 12   hoped that Plaintiff would not recognize that it was calling, leading Plaintiff to
 13   believe she was being contacted by a local entity, and in turn, increasing the
 14
      likelihood that Plaintiff would answer and ultimately remit payment.
 15

 16           c. Violations of FDCPA § 1692f
 17      35.The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
 18
      using “unfair or unconscionable means to collect or attempt to collect any debt.”
 19

 20      36.Defendant further violated §1692f when it unfairly and unconscionably
 21
      attempted to collect on a debt by continuously calling Plaintiff at least 20 times after
 22
      being notified to stop. Attempting to coerce Plaintiff into payment by placing
 23

 24   voluminous phone calls without her permission is unfair and unconscionable
 25
      behavior. These means employed by Defendant only served to worry and confuse
 26
      Plaintiff.
 27

 28
                                                  8
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 9 of 13 Page ID #:9



  1      37.As pled in paragraphs 19 through 22, Plaintiff has been harmed and suffered
  2
      damages as a result of Defendant’s illegal actions.
  3

  4      WHEREFORE, Plaintiff, LIRIO GUTIERREZ, respectfully requests that this

  5   Honorable Court enter judgment in her favor as follows:
  6
         a. Declaring that the practices complained of herein are unlawful and violate
  7         the aforementioned bodies of law;
  8
         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
  9         U.S.C. §1692k(a)(2)(A);
 10
         c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
 11         provided under 15 U.S.C. §1692k(a)(1);
 12
         d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 13         U.S.C. §1692k(a)(3);
 14
         e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
 15         subject debt; and
 16
         f. Awarding any other relief as this Honorable Court deems just and
 17         appropriate.
 18

 19      COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 20      38. Plaintiff repeats and realleges paragraphs 1 through 37 as though fully set
 21
      forth herein.
 22

 23      39. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
 24
      on their cellular phone using an automatic telephone dialing system (“ATDS”) or
 25
      pre-recorded messages without their consent.          The TCPA, under 47 U.S.C. §
 26

 27   227(a)(1), defines an ATDS as “equipment which has the capacity...to store or
 28
                                                 9
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 10 of 13 Page ID #:10



   1   produce telephone numbers to be called, using a random or sequential number
   2
       generator; and to dial such numbers.”
   3

   4      40. Defendant used an ATDS in connection with its communications directed

   5   towards Plaintiff’s cellular phone. The significant pause, lasting several seconds in
   6
       length, which Plaintiff has experienced during answered calls is instructive that an
   7

   8   ATDS was being utilized to generate the phone calls. Additionally, Defendant
   9   continuing to contact Plaintiff after she demanded that the phone calls stop further
  10
       demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency of
  11

  12   Defendant’s contacts points to the involvement of an ATDS.
  13      41. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s
  14
       cellular phone using an ATDS without her consent. Any consent that Plaintiff may
  15

  16   have given to the originator of the subject debt, which Defendant will likely assert
  17   transferred down, was specifically revoked by Plaintiff’s demands that it cease
  18
       contacting her.
  19

  20      42.The calls placed by Defendant to Plaintiff were regarding collection activity
  21
       and not for emergency purposes as defined by the TCPA under 47 U.S.C.
  22
       §227(b)(1)(A)(i).
  23

  24      43. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
  25
       to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
  26
       violations of the TCPA should trigger this Honorable Court’s ability to triple the
  27

  28   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
                                                 10
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 11 of 13 Page ID #:11



   1      WHEREFORE, Plaintiff, LIRIO GUTIERREZ, respectfully requests that this
   2
       Honorable Court enter judgment in her favor as follows:
   3

   4      a. Declaring that the practices complained of herein are unlawful and violate
             the aforementioned statutes and regulations;
   5

   6      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
             damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
   7

   8      c. Awarding Plaintiff costs and reasonable attorney fees;
   9      d. Enjoining Defendant from further contacting Plaintiffs seeking payment of
  10         the subject debt; and
  11      e. Awarding any other relief as this Honorable Court deems just and
  12         appropriate.
  13
                 COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
  14                                    PRACTICES ACT
  15      44.Plaintiff restates and realleges paragraphs 1 through 43 as though fully set forth
  16
       herein.
  17

  18
          45.Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

  19      46.The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
  20
       § 1788.2(d) and (f).
  21

  22
          47.Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

  23             a. Violations of RFDCPA § 1788.10 – 1788.17
  24
          48.The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
  25

  26   “Notwithstanding any other provision of this title, every debt collector collecting or

  27   attempting to collect a consumer debt shall comply with the provisions of Section
  28
                                                  11
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 12 of 13 Page ID #:12



   1   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
   2
       of, Title 15 of the United States Code.”
   3

   4      49. As outlined above, through its continuous attempts to collect upon the subject

   5   debt, Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a
   6
       harassing, deceptive and unconscionable campaign to collect from Plaintiff through
   7

   8   the implicit misrepresentations made on phone calls placed to Plaintiff’s cellular
   9   phone. Through its conduct, Defendant misleadingly represented to Plaintiff that it
  10
       had the lawful ability to continue contacting her cellular phone using an automated
  11

  12   system absent her consent. Such lawful ability was revoked upon Plaintiff demanding
  13   that Defendant stop calling her cellular phone, illustrating the deceptive nature of
  14
       Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair as it
  15

  16   continued to barrage Plaintiff with collection phone calls, despite having knowledge
  17   that these calls were unwanted.
  18
          50.Defendant willfully and knowingly violated the RFDCPA through its
  19

  20   egregious collection efforts. Defendant’s willful and knowing violations of the
  21
       RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
  22
       damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
  23

  24      WHEREFORE, Plaintiff, LIRIO GUTIERREZ, respectfully requests that this
  25
       Honorable Court enter judgment in her favor as follows:
  26
          a. Declare that the practices complained of herein are unlawful and violate the
  27
             aforementioned statute;
  28
                                                  12
Case 8:20-cv-01588-CJC-DFM Document 1 Filed 08/25/20 Page 13 of 13 Page ID #:13



   1     b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
   2
         c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
   3        § 1788.30(b);
   4
         d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
   5        Civ. Code § 1788.30(c);
   6
         e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
   7        subject debt; and
   8
         f. Award any other relief as the Honorable Court deems just and proper.
   9

  10   DATED this 25th day of August, 2020.          Respectfully submitted,
  11
                                                     By: /s/ Neda Farah
  12                                                 FARAH LAW, P.C.
  13                                                 8383 Wilshire Boulevard
                                                     Suite 510
  14                                                 Beverly Hills, California 90211
  15                                                 Telephone: 310-666-3786
                                                     Facsimile: 775-261-1726
  16                                                 E-Mail: neda@nedafarahlaw.com
  17                                                 Counsel for Plaintiff
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                13
